DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Solie U.S. Patent 4,849,760 A.

 	Regarding claim 5, Solie teaches a surface acoustic wave sensor tag device (fig. 1, substrate areas 4 and 4' a piezoelectric acoustic-wave-propagating medium, col. 2, ln. 46-49) comprising: a piezoelectric substrate (fig. 1, substrate areas 4 and 4' a piezoelectric acoustic-wave-propagating medium, col. 2, ln. 46-49); at least one transducer (fig. 1, transducer 10, col. 3, ln. 7-8) arranged on at least a portion of said piezoelectric substrate (4); and at least one surface acoustic wave element (fig. 1, reflective dispersive arrays 30, 32, col. 2, ln. 51-52) formed on said see fig. 1, input transducer 10, for example, will transmit an intermediate frequency to the dispersive array 30 along the line A-B, where the SAW will be reflected and directed to the output transducer 12 along the line B-C, ln. 3, ln. 48-52) , wherein said at least one surface acoustic wave element includes at least one multistrip coupler (fig. 1, reflective dispersive arrays 30, 32 are implemented on the substrate. These dispersive reflective arrays consist of a number of parallel lines that may be formed either by depositing either metal conductive strips, or by trenches or grooves, that are formed in the substrate, col. 3, ln. 51-57); wherein at least one of said at least one transducer or said at least one surface acoustic wave element (fig. 1, reflective dispersive arrays 30, 32, col. 2, ln. 51-52) further comprises dispersive electrode structures; and wherein said at least one transducer further comprises a dispersive transducer with a time symmetric dispersion pattern (the combination of,  the downwardly sloping line 78 labelled down-chirp in FIG. 2 represents the frequency versus time characteristic of the SAW signals transmitted by the input transducer 10 to the output transducer 12 and the combination of the input transducer 15 and the output transducer 17 provides an up-chirp combination which represented by the line 76 in FIG. 2, is time symmetric, col. 3, 60-67. Also see column 7, lines 40-56.). 
Response to Arguments
Applicant’s arguments, see page 3-7, filed January 19, 2021, with respect to the rejection(s) of claims 5-7 under U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made with Solie. Applicant’s arguments with respect to claim 5 have been considered but are moot because the arguments do not apply to how the references are being used in the current rejection.
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Since the prior art of record does not teach alone or in combination dispersive transducer with said time symmetric dispersion pattern is located between two or more reflectors, claim 6 would be allowable if rewritten in independent form. Claim 7 depends from claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571) 272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866